PER CURIAM.
This is an appeal by the defendant from an order of the Circuit Court in Dade County granting plaintiff a new trial following a jury verdict in favor of defendant. The trial court’s order was based on (1) the defendant’s failure to supply the name and opinions of its expert witness in response to the plaintiffs’ expert witness interrogatories and (2) the court’s refusal to allow the plaintiff to cross-examine the witness during trial relative to a memorandum written by a Ford engineer.
We have carefully considered appellant’s contentions on appeal in the light of the record and briefs and have concluded that appellant has failed to show that the trial court abused its discretion in granting a new trial. No reversible error having been demonstrated, the order appealed is affirmed.
Affirmed.